Citation Nr: 0935024	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-14 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 
28, 1995, for service connection for osteoarthritis of the 
right knee.  

2.  Entitlement to an effective date earlier than November 
28, 1995, for service connection for instability of the right 
knee.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative joint disease 
(DJD) of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected impingement syndrome with 
DJD of the right shoulder, prior to and since August 14, 
2008.

5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected impingement syndrome with 
DJD of the left shoulder.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected DJD of the right hand.
7.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected DJD of the left hand.

8.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the left hand.

9.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
March 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2000 and February 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In December 2003, July 2005 and 
April 2008 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In July 2005 and again in April 2008, the Board remanded the 
issues of entitlement to earlier effective dates for the 
grant of service connection for osteoarthritis and 
instability of the right knee.  The Board determined that the 
Veteran's claim that clear and unmistakable error (CUE) was 
committed in a May 1981 rating decision, initially raised in 
October 2002, was inextricably intertwined with the earlier 
effective date claims and had to be resolved before such 
claims could be resolved.  An April 2009 rating decision 
determined that the May 1981 rating decision did not involve 
CUE.  Since the Veteran has not appealed the April 2009 
rating decision as yet, the Board has no jurisdiction over 
the issue, and it is not for appellate consideration.  
Consequently, the subsequent decision regarding the earlier 
effective date claims will not address this theory of 
entitlement because the Veteran has not expressed 
disagreement with the April 2009 rating determination at this 
time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A May 1981 rating decision denied service connection for 
a right knee disability; the Veteran did not appeal the 
decision and it became final.

3.  Following the issuance of the May 1981 rating decision, a 
formal or informal claim to reopen the previously denied 
claim for service connection for any right knee disability 
was not received prior to December 10, 1996.

4.  DJD of the lumbar spine is manifest primarily by 
subjective complaints of constant pain, and stiffness, and 
objective evidence of at moderate limitation of motion with 
characteristic pain on motion with forward flexion limited to 
50 degrees and extension to 0 degrees; there is X-ray 
evidence of no more than mild degenerative changes.  There is 
no evidence of neurologic disability attributed to the 
Veteran's DJD of the lumbar spine.

5.  Prior to August 14, 2008, impingement syndrome with DJD 
of the right shoulder was productive of limitation of arm 
motion to midway between the side and shoulder level.

6.  Since August 14, 2008, impingement syndrome with DJD of 
the right shoulder is productive of limitation of arm motion 
at shoulder level.

7.  Impingement syndrome with DJD of the left shoulder is not 
productive of limitation of motion of 25 degrees from the 
side.

8.  DJD of the right hand is manifest primarily by limitation 
of extension of the metacarpophalangeal joint in the middle 
finger by 40 degrees; extension of the index finger was not 
limited by more than 30 degrees, and the index finger was 
only 3 millimeters short of touching the transverse crease of 
the palm.

9.  DJD of the left hand is manifest primarily by limitation 
of extension of the metacarpophalangeal joint in the middle 
finger by 40 degrees; extension of the index finger was not 
limited by more than 30 degrees, and the index finger was 
only 3 millimeters short of touching the transverse crease of 
the palm.

10.  Any current peripheral neuropathy of the right hand is 
attributed to the Veteran's nonservice-connected diabetes 
mellitus and there is no current evidence of peripheral nerve 
entrapment.

11.  Any current peripheral neuropathy of the left hand is 
attributed to the Veteran's nonservice-connected diabetes 
mellitus and there is no current evidence of peripheral nerve 
entrapment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 28, 
1995, for the grant of service connection for osteoarthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2008).

2.  The criteria for an effective date prior to November 28, 
1995, for the grant of service connection for instability of 
the right knee have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).

3.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected DJD of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002)

4.  Prior to August 14, 2008, the criteria for an initial 
disability rating of 30 percent for service-connected 
impingement syndrome with DJD of the right shoulder was met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (2008).

5.  Since August 14, 2008, the criteria for an initial 
disability rating in excess of 20 percent for service-
connected impingement syndrome with DJD of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2008).

6.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected impingement syndrome with 
DJD of the left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5201 (2008).

7.  The criteria for an initial disability rating in excess 
of 10 percent for DJD of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.71a, 
Diagnostic Codes 5003, 5228, 5229, 5230 (2008); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5216 to 5227 (2002).
8.  The criteria for an initial disability rating in excess 
of 10 percent for DJD of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.71a, 
Diagnostic Codes 5003, 5228, 5229, 5230 (2008); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5216 to 5227 (2002).

9.  The criteria for an initial compensable disability rating 
for peripheral neuropathy of the right hand have not been.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5230-
8713 (2008).

10.  The criteria for an initial compensable disability 
rating for peripheral neuropathy of the left hand have not 
been.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, 4.124a, Diagnostic 
Codes 5230-8713 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the veteran's claims of entitlement to earlier 
effective dates, as well as claims for increased initial 
disability ratings for service-connected disabilties, the 
Board observes that the RO issued VCAA notices to the Veteran 
in May 2008 and June 2008 letters which informed him of the 
evidence generally needed to support claims of entitlement to 
earlier effective dates and initial increased disability 
ratings; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  Both letters 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although VCAA was enacted after the December 2000 
rating decision from which the instant appeal initially 
arises, the VCAA notice letters and subsequent readjudication 
of the claims have cured any defect with regard to the time 
of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the Veteran has been provided numerous opportunities to 
provide further evidence regarding these issues and they have 
been readjucated since his receiving adequate VCAA notice.  
Moreover, in his submitted written contentions, the Veteran 
demonstrates an understanding of what is necessary to 
substantiate his claims, and so any notice defect was cured 
by the Veteran's actual knowledge.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate his claims and 
thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the Veteran's service treatment records and VA medical 
treatment records and evaluations are of record, and these 
records were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  With respect to the VA 
orthopedic and neurological examinations provided the Veteran 
in January 2002, November 2002 and August 2008, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and fully address the rating criteria that are 
relevant to rating the disabilities in this case.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159I (4).   There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Earlier Effective Dates

The veteran asserts that he is entitled to effective dates 
earlier than December 28, 1995, for the grant of service 
connection for osteoarthritis of the right knee, and earlier 
than November 28, 1995, for the grant of service connection 
for instability of the right knee.  He claims that his 
effective dates for both disabilities should be December 15, 
1980, as this is the date he originally applied for service 
connection for a right knee disability.  As noted above, an 
April 2009 rating decision found that an earlier May 1981 
rating decision did not involve CUE in denying service 
connection for a right knee disability.  As the Veteran has, 
as yet, not appealed this determination, the Board lacks 
jurisdiction to consider the previously raised CUE claim as 
an underlying basis for earlier effective dates for the 
Veteran's service-connected osteoarthritis and instability of 
the right knee. 

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).  The effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An informal claim is any communication indicating an 
intent to apply for one or more benefits, and must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2008).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of reports of 
examination or hospitalization may serve as informal claims 
"for increase or to reopen" where the claim is for an 
already service-connected condition.  The date of receipt of 
such clinical evidence may serve to form the basis for an 
earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  The "mere 
presence" of medical evidence in the record concerning a 
disability does not establish an intent on the part of the 
veteran to seek service connection for that disorder.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In considering the evidence of record under the applicable 
laws and regulations, the Board finds that the Veteran is not 
entitled to an effective date earlier than December 28, 1995, 
for service connection for osteoarthritis of the right knee, 
or to an effective date earlier than November 28, 1995, for 
service connection for instability of the right knee.  
Initially, a May 1981 rating decision denied service 
connection for a right knee disability on the basis that 
there was no evidence of a right knee injury or disability in 
service and osteoarthritis was not shown until after his 
discharge from service.  The Veteran did not appeal the 
rating decision.  Therefore, the May 1981 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1103 (2008). 

An exception to the finality of the May 1981 rating decision 
is revision of the decision based on CUE.  See 38 C.F.R. 
§ 3.105.  Since the Veteran and his representative have not 
appealed the recent April 2009 rating decision which found no 
CUE in the May 1981 rating decision, an effective date 
earlier than the May 1981 denial is not for consideration.  
Thus, the Board must focus on records received between the 
period from May 1981 (the date of previous rating decision) 
and December 10, 1996 (the date the Veteran's claim to reopen 
was received).  

The Board has reviewed the record to determine whether the 
Veteran filed either a formal or informal claim during this 
period, and there is no evidence that he did so.  In November 
1993, he filed a claim for increased disability ratings and 
for service connection for an eye disability, but did not 
include a claim for service connection for a right knee 
disability.  In addition, although VA treatment records show 
relevant complaints and findings, these records may not be 
considered an informal claim to reopen under the provisions 
of 38 C.F.R. § 3.157, since VA medical reports and private 
medical reports may only be recognized as informal claims to 
reopen, where the previously disallowed claim has been 
disallowed on the basis that the service-connected disability 
is not compensable in degree.  In this case, the May 1981 
rating decision denied the Veteran's claim for service 
connection for a right knee disability on the basis that 
there was no competent evidence of such in service or until 
after his discharge from service.  Thus, these medical 
records cannot be considered as claims to reopen under the 
provisions of 38 C.F.R. § 3.157.  

The Board notes that the RO assigned effective dates of 
December 28, 1995, for the award of service connection for 
osteoarthritis of the right knee, and of November 28, 1995, 
for the award of service connection for instability of the 
right knee, which both precede December 10, 1996, the date 
his claim to reopen the previously denied claim was received.  
It is unclear from the evidence of record on what basis the 
RO assigned these dates; however, the Board finds that any 
possible error in the application of the regulations favored 
the Veteran in this case.  See Williams v. Gober, 10 Vet. 
App. 447, 452 (1997).  Therefore, given that the Veteran's 
claim of service connection for a right knee disability was 
received by VA on December 10, 1996, the Board finds that 
there is no basis upon which to assign effective dates 
earlier than that which the RO has already assigned.  The 
preponderance of the evidence is against the Veteran's claims 
for effective dates earlier than December 28, 1995, for the 
award of service connection for osteoarthritis of the right 
knee, and earlier than November 28, 1995, for the award of 
service connection for instability of the right knee, and the 
appeal must be denied.

Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

DJD of the Lumbar Spine

The Veteran's service-connected DJD of the lumbar spine is 
currently evaluated as 20 percent disabling, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
However, the RO originally evaluated the Veteran's disability 
under Diagnostic Codes 5003-5292.  38 C.F.R. § 4.71a (2002).  
The hyphenated diagnostic code in this case indicates that 
the arthritis or DJD under Diagnostic Code 5003 is the 
service-connected disorder and that the limitation of the 
lumbar spine under Diagnostic Code 5292 is a residual 
condition.  During the pendency of the appeal, the 
regulations for evaluating spine disabilities were amended 
effective September 26, 2003.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  Therefore, since the 
amendment has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
its effective date.  As of September 26, 2003, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5292 (limitation 
of lumbar spine motion) prior to September 26, 2003, and 5237 
(forward flexion of the thoracolumbar spine) since September 
26, 2003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.
Under Diagnostic Code 5292, a 20 percent disability rating is 
assigned for moderate limitation of motion and a maximum 
rating of 40 percent is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 20 percent 
under either version of the rating criteria.  38 C.F.R. 
§ 4.7.  VA treatment records, dating from May 2000 to July 
2008, show the Veteran intermittently complained of chronic 
low back pain and stiffness, with flare-ups dependent on 
activity level and weather.  However, he indicated at the 
time of his July 2007 VA examination that his flare-ups were 
no more than 1 to 2 hours in duration.  He underwent physical 
therapy and pain management treatment for his low back 
complaints.  The January 2002, July 2007 and August 2008 VA 
orthopedic and neurological examinations show lumbosacral 
spine flexion to no less than 50 degrees, extension to no 
less than 0 degrees, bilateral lateral flexion to no less 
than 20 degrees, and bilateral lateral rotation to no less 
than 15 degrees.  The August 2008 examiner noted that the 
Veteran experienced pain beginning at 30 degrees of flexion 
during range of motion testing and all of the examiners noted 
some pain at extremes of range of motion testing.  The July 
2007 and August 2008 examiners noted that the veteran could 
not toe and heel walk due to his unsteady gait.  There was no 
evidence of muscle spasm or interspinous tenderness.  While 
the January 2002 examiner noted that the Veteran's back 
listed to the left and that he had poor gait dynamics, the 
subsequent examiners found that the Veteran's back was 
symmetrical.  None of the examiners found evidence of 
ankylosis.  Although several treatment records note that the 
Veteran was unable to do straight leg testing due to pain, 
and a March 2004 MRI study of the lumbar spine revealed 
evidence of diffuse disc bulges at several levels of the 
lumbosacral spine, the August 2008 examiner specifically 
found that there was no clinical evidence of radiculopathy 
and that the Veteran remained neurologically intact.  The 
examiner opined that the Veteran's asymmetric reflexes were 
due to his peripheral neuropathy and unrelated to his 
lumbosacral disability.  Moreover, the ranges of motion 
discussed in all the examinations do not meet the criteria 
for a higher rating under either the prior rating criteria or 
the revised criteria set forth in the General Rating Formula 
for Disease and Injuries of the Spine, as the Veteran has no 
more than moderate limitation of motion or thoracolumbar 
spine flexion limited to 50 degrees.  In this respect, while 
the most recent August 2008 VA examination report shows that 
the Veteran did experience pain beginning at 30 degrees 
during forward flexion testing, the Board finds that this 
painful motion is contemplated by the current disability 
rating.  Likewise, while the January 2002 VA examiner could 
not assess the Veteran's additional limitation due to painful 
motion, incoordination, fatiguability or weakness, the August 
2008 examiner specifically noted that there was no increase 
of pain with repetition of range of motion testing and that 
weakness, lack of endurance or incoordination were not 
factors.  Nor does the objective evidence of record show that 
the Veteran had lumbosacral strain with muscle spasm on 
extreme forward bending with unilateral loss of lateral spine 
motion in a standing motion prior to September 26, 2003.  

Therefore, Board cannot conclude that the overall disability 
more closely approximates the criteria for a 40 percent 
disability rating for DJD of the lumbar spine under the 
previous Diagnostic Codes 5292 or under the amended 
Diagnostic Code 5237 and the General Rating Formula for 
Diseases and Injuries of the Spine, at any time during the 
pendency of his claim, as there is no objective evidence of 
limitation of thoracolumbar spine motion to warrant a higher 
disability rating or of a severe lumbosacral strain.  In 
reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the current 
20 percent disability rating adequately considers and 
encompasses any limitation of motion due to pain, lack of 
endurance, incoordination or any associated functional loss.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as 
the preponderance of the evidence of record is against the 
claim for an increased disability rating for lumbosacral 
strain, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Impingement Syndrome with DJD of the Bilateral Shoulders

The Veteran's service-connected impingement syndrome with DJD 
of both the right and left shoulders were initially 
separately rated as 20 percent disabling pursuant to 
Diagnostic Codes 5003-5201.  As noted above, Diagnostic Code 
5003 states that the severity of degenerative arthritis is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Code 5201.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, when limitation of motion of the 
arm is at shoulder level, a 20 percent rating is assigned for 
both the major and minor arm.  When limitation of motion of 
the arm is midway between the side and shoulder level, a 30 
percent rating is assigned for the major arm and a 20 percent 
rating is assigned for the minor arm.  When limitation of 
motion of the arm is to 25 degrees from the side, then a 40 
percent rating is assigned for the major arm and a 30 percent 
rating is assigned for the minor arm. These are the maximum 
ratings provided under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The standard ranges of motion 
of the shoulder are 180 degrees for forward elevation 
(flexion) and 180 degrees for abduction.  The standard range 
of motion for internal and external rotation is 90 degrees.  
38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2008).  Only one hand shall 
be considered dominant.  VA treatment and examination results 
consistently reflect that the Veteran is right-handed.

Right Shoulder

Prior to August 14, 2008

Based on the November 2002 VA orthopedic examination 
findings, indicating that the Veteran's dominant right 
shoulder abduction range of motion was limited to 45 degrees, 
and resolving all reasonable doubt in his favor, the Board 
finds that these findings indicate limitation of right arm 
abduction to midway between the side and shoulder.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the evidence supports a 30 percent disability rating for 
his impingement syndrome with DJD of the right shoulder prior 
to August 14, 2008. 38 C.F.R. § 4.7.  However, the Board 
finds that the medical evidence does not meet the criteria 
for a 40 percent rating prior to August 14, 2008, as it does 
not reflect that he had experienced right arm limitation of 
motion to 25 degrees at any time during this period.   
Accordingly, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a 40 percent rating for impingement syndrome of the right 
shoulder prior to August 14, 2008. 38 C.F.R. § 4.7.

Since August 14, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 20 percent for his service-connected dominant 
(major) right shoulder impingement syndrome with DJD since 
his August 14, 2008 VA examination.  The August 2008 VA 
examination report shows that there is no evidence of 
atrophy, but tenderness was noted in the right AC joint.  At 
that time the Veteran's right shoulder active forward flexion 
was to 120 degrees, while his passive right shoulder flexion 
was to 130 degrees with pain beginning at 120 degrees.  Right 
shoulder active abduction was to 90 degrees with passive 
abduction to 110 degrees with pain beginning at 90 degrees.  
External or internal rotation was not significantly limited.  
With regard to fatiguability, the August 2008 VA examiner 
found that the Veteran could perform 3 repetitions of maximum 
active bilateral shoulder range of motion testing in flexion, 
abduction, internal and external rotation without reporting 
pain and the range of motion remained unchanged.  The 
examiner found weakness, lack of endurance and incoordination 
to not be factors.  

Therefore, Board cannot conclude that the overall disability 
more closely approximates the criteria for a 30 percent 
disability rating for the Veteran's dominant or major right 
shoulder disability since August 14, 2008, under the 
provisions of Diagnostic Code 5201 as the his recorded 
abduction of 90 degrees is contemplated by the current 20 
percent evaluation, as 90 degrees is approximately at 
shoulder level.  In reaching this determination, the Board 
has considered the provisions of 38 C.F.R. § 4.7, and DeLuca 
v. Brown, supra., but for the reasons discussed above, finds 
that the current 20 percent disability rating adequately 
considers and encompasses any limitation of motion due to 
pain, lack of endurance, incoordination or any associated 
functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 
supra.  Accordingly, as the preponderance of the evidence of 
record is against the claim for an increased initial 
disability rating for impingement syndrome with DJD of the 
right shoulder since August 14, 2008, the appeal must be 
denied.  38 U.S.C.A. § 5107(b)

Left Shoulder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 20 percent for his service-connected minor left 
shoulder impingement syndrome with DJD at any time during the 
pendency of his appeal  The January 2002, November 2002 and 
August 2008 VA orthopedic and neurological examinations show 
left shoulder flexion to no less than 80 degrees and 
abduction to no less than 70 degrees at any time during the 
pendency of his appeal.  While the January 2002 examiner 
noted the Veteran had pain at the end stages of range of 
motion testing and that there was some guarding, the examiner 
did not assess if there was any additional functional 
limitations as a result of such.  Moreover, the August 2008 
VA examiner, while finding no evidence of atrophy, found the 
left shoulder AC joint to be tender as well as tenderness 
over the biceps tendon.  At that time the Veteran's left 
shoulder active forward flexion was to 100 degrees, while his 
passive left shoulder flexion was to 120 degrees with pain 
beginning at 100 degrees.  Left shoulder active abduction was 
to 90 degrees with passive abduction to 100 degrees with pain 
beginning at 90 degrees.  None of the examination reports 
show external or internal rotation to be significantly 
limited.  With regard to fatiguability, the August 2008 VA 
examiner found that the Veteran could perform 3 repetitions 
of maximum active bilateral shoulder range of motion testing 
in flexion, abduction, internal and external rotation without 
reporting pain and the range of motion remained unchanged.  
The examiner found weakness, lack of endurance and 
incoordination to not be factors.  

Therefore, Board cannot conclude that the overall disability 
more closely approximates the criteria for a 30 percent 
disability rating for the Veteran's minor left shoulder 
disability under provisions of Diagnostic Code 5201 as the 
lowest recorded abduction of 70 degrees is contemplated by 
the current 20 percent evaluation.   Moreover, there is no 
objective evidence of record indicating limitation of left 
arm motion to 25 degrees from his side.  In reaching this 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the 
reasons discussed above, finds that the current 20 percent 
disability rating adequately considers and encompasses any 
limitation of motion due to pain, lack of endurance, 
incoordination or any associated functional loss.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the 
preponderance of the evidence of record is against the claim 
for an increased initial disability rating for impingement 
syndrome with DJD of the left arm, the appeal must be denied.  
38 U.S.C.A. § 5107(b)

DJD of the Hands

The Veteran's DJD of the bilateral hands is currently rated 
separately for each hand as 10 percent disabling pursuant to 
Diagnostic Code 5003.  Diagnostic Code 5003 states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

During the pendency of the Veteran's claims, VA regulations 
for evaluating limitation of motion of single or multiple 
digits of the hand, were also amended, effective August 26, 
2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  As noted 
above, where a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  Therefore, 
since the amendment has a specified effective date without 
provision for retroactive application, it may not be applied 
prior to its effective date.  As of August 26, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the Veteran.

Prior to August 26, 2002, the Board notes that, in evaluating 
limitation of motion of single and combinations of fingers, 
limitation of motion of less than one inch in either 
direction was not considered disabling.  38 C.F.R. § 4.71a 
Diagnostic Code 5223, Note (a).

Further, prior to August 26, 2002, the following rules were 
observed in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits: (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable; (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Under the new criteria, if there is limitation of motion of 
two or more digits, each digit is to be evaluated separately 
and combined utilizing the Combined Ratings Table found at 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a (2008), Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (5).

Under the new criteria, Diagnostic Code 5228 provides a 
noncompensable disability rating when there is limitation of 
motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 10 percent 
evaluation is warranted for limitation of motion of the thumb 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; and a maximum 20 percent evaluation is 
warranted for limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228.

Under the new criteria, Diagnostic Code 5229 provides a non-
compensable disability rating for the index or long finger of 
either the major or minor hand when there is a gap of less 
than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees.  A maximal 10 percent, rating is warranted when 
there is a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or, with extension limited by 
more than 30 degrees.  

Diagnostic Code 5230 contemplates limitation of motion of the 
ring or little finger. Under Diagnostic Code 5230, a 
noncompensable evaluation is warranted for any limitation of 
motion of the ring or little finger.  38 C.F.R. § 4.71, 
Diagnostic Code 5229.  Accordingly, Diagnostic Code 5230 
cannot serve as a basis for an increased initial disability 
rating in this case. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 5003 or either version of the rating 
criteria for limitation of motion of the digits.  38 C.F.R. 
§ 4.7.  

VA treatment records, dating from May 2000 to July 2008 show 
the Veteran intermittently complained of bilateral hand pain 
associated with his diagnosed DJD of the hands.  The November 
2002 VA orthopedic examination report shows that the Veteran 
complained of hand pain with swelling, redness, numbness and 
cramping.  He also complained of burning and tingling 
sensations in both hands.  Examination of both hands revealed 
a distal interphalangeal deformity in the right index finger 
and decreased flexion and extension in the digits of both 
hands.  The grip in the left hand was greater than that in 
the right.  The Veteran was unable to flex the fingers of 
both hands to the palmer crease and the touching of his 
thumbs to each finger tip was decreased due to stiffness and 
the decreased flexion in all the finger joints.  Sensory 
deficits were also noted although vibration sensation was 
intact.  During his August 2008 VA examination, it was noted 
that the Veteran had constant paresthesias in the glove 
distribution bilaterally that had been diagnosed as secondary 
to his known diabetes mellitus.  The examiner observed that 
the combination of peripheral neuropathy and degenerative 
arthritis caused some compromise in prehension/dexterity with 
some difficulty picking up and grasping small objects.  
Examination of the right hand revealed no evidence of 
deformity, inflammation or swelling.  The base of the thumb 
was tender.  There was some noted limitation of motion in 
some of the joints of the right thumb and fingers.  However, 
the motion arcs of the fingers were not painful.  The Veteran 
was able to oppose the right and left thumbs to all 
fingertips and was able to flex all the fingers of both hands 
to within 1 centimeter of the median palmar crease.  He was 
able to pick up large objects but had some difficulty picking 
up small objects.  

While limitation of motion of the joints of the thumbs and 
fingers of both hands has been demonstrated the ranges of 
motion discussed in the November 2002 and August 2008 VA 
examinations do not meet the criteria for a higher initial 
disability rating under either the prior rating criteria or 
the revised criteria for limitation of the digits of either 
hand, as there is no evidence of ankylosis and the Veteran is 
able to oppose the right and left thumbs to all the fingers 
and is able to flex all the fingers on both hands to within 
one centimeter of the median palmar crease.  

In light of the foregoing analysis, the Board finds that a 
higher 20 percent evaluation is warranted for arthritis of 
the left hand from June 16, 2003 (the date of the VA 
examination which showed that an increased evaluation was 
warranted) to November 9, 2007, based on limitation of motion 
of the left middle and index fingers to within 3 centimeters 
of the transverse fold of the palm.  .  In reaching this 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the 
reasons discussed above, finds that the current 10 percent 
disability ratings for each hand adequately considers and 
encompasses any limitation of motion due to pain, lack of 
endurance, incoordination or any associated functional loss.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as 
the preponderance of the evidence of record is against the 
claims for increased initial disability ratings for DJD of 
the right and left hands, the appeal must be denied.  38 
U.S.C.A. § 5107(b)

Peripheral Neuropathy of the Hands

The Veteran's service-connected peripheral neuropathy of both 
hands is currently rated as noncompensably disabling for each 
hand pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8613 for 
neuritis of all radicular group nerves.  The criteria for 
evaluating the severity or impairment of all radicular groups 
is set forth under Diagnostic Codes 8513 (paralysis of), 8613 
(neuritis), and 8713 (neuralgia).  Under Diagnostic Code 
8513, for the major upper extremity, a 20 percent evaluation 
is warranted for mild incomplete paralysis of the either 
upper extremity.  A 40 percent evaluation is warranted for 
moderate incomplete paralysis of the major hand and a 30 
percent for moderate incomplete paralysis of the minor limb.  
A 70 percent rating requires severe incomplete paralysis of 
the major upper extremity and a 60 percent disability rating 
assigned for severe incomplete paralysis of the minor limb.  
A 90 percent disability rating is warranted for complete 
paralysis of the major upper extremity and an 80 percent 
disability rating for complete paralysis of the minor limb.  
38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Although service connection has been granted for the 
Veteran's peripheral neuropathy of the bilateral hands, the 
August 2008 VA examiner specifically opines that the 
Veteran's current paresthesias in a glove distribution of 
both hands, commonly seen in peripheral neuropathy, is 
secondary to his nonservice-connected diabetes mellitus.  The 
examiner further finds that there is no relationship between 
the Veteran's degenerative arthritis and his peripheral 
neuropathy and that there is no evidence of peripheral nerve 
entrapment in the bilateral upper extremities.  The examiner 
observes that there are no peripheral neuropathy symptoms 
related to the Veteran's service-connected hand disabilities.  
Several VA treatment records also attribute the Veteran's 
peripheral neuropathy to his nonservice-connected diabetes 
mellitus

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service-connected disability.  See 38 C.F.R. § 3.102 
(2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  However, as several VA treatment 
records have attributed the current peripheral neuropathy to 
the Veteran's nonservice-connected diabetes mellitus and the 
August 2008 VA examiner, after reviewing the Veteran's claims 
file in conjunction with the examination, specifically found 
that the Veteran's current peripheral neuropathy was related 
to his diabetes and not his DJD of the bilateral hands, the 
Board finds that medical evidence has differentiated the 
Veteran's symptoms.  Accordingly, the Board finds that the VA 
examiner has clearly attributed the current symptoms of 
peripheral neuropathy of the hands to the Veteran's 
nonservice-connected diabetes.  As there are no current 
symptoms of peripheral neuropathy attributable to his 
service-connected bilateral hand disability, the Board cannot 
conclude that the Veteran is entitled to compensable initial 
disability ratings for his service-connected peripheral 
neuropathy of the right and left hands.  Accordingly, as the 
preponderance of the evidence of record is against the 
claims, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Conclusion

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected disabilities 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An effective date prior to December 28, 1995, for the grant 
of service connection for osteoarthritis of the right knee is 
denied.

An effective date prior to November, 28, 1995, for the grant 
of service connection for instability of the right knee is 
denied.

Entitlement to an initial disability rating in excess of 20 
percent for DJD of the lumbar spine is denied.

Entitlement to an initial disability rating of 30 percent for 
impingement syndrome with DJD of the right shoulder, prior to 
August 14, 2008, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to an initial disability rating in excess of 20 
percent for impingement syndrome with DJD of the right 
shoulder since August 14, 2008, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for impingement syndrome with DJD of the left 
shoulder is denied.

Entitlement to an initial disability rating in excess of 10 
percent for DJD of the right hand is denied.

Entitlement to an initial disability rating in excess of 10 
percent for DJD of the right hand is denied.

Entitlement to an initial compensable disability rating for 
peripheral neuropathy of the right hand is denied.

Entitlement to an initial compensable disability rating for 
peripheral neuropathy of the left hand is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


